Citation Nr: 1720954	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  07-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Regarding the issue of entitlement to a TDIU, the Veteran testified at hearings before RO personnel in June 2009 and August 2010, and at a September 2010 Travel Board hearing before the undersigned Veterans Law Judge.

The case was most recently before the Board in February 2016.  At that time, the Board denied an extraschedular rating for service-connected right ankle disability and a TDIU.  The Board also remanded sinusitis and sleep apnea claims for the issuance of a statement of the case (SOC).

The Veteran appealed the Board's February 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court granted a July 2016 Joint Motion for Partial Remand (JMPR) by the parties (the Veteran's representative and VA's General Counsel) to vacate and remand the part of the Board's decision concerning the TDIU issue.  In the August 2016 Order, the Court dismissed the appeal as to an issue concerning an extraschedular rating for a right ankle disability, and thus, only the TDIU issue remains before the Board at this time.

The Board acknowledges that issues concerning service connection for sleep apnea and sinusitis have recently been perfected (by the submission of October 2016 and April 2017 substantive appeals, respectively), but not yet certified to the Board.  Additionally, the Veteran's wife submitted an April 2017 substantive appeal, which perfected an appeal pertaining to a contested claim regarding an apportionment issue, but this issue has not been certified to the Board either.  As such, these three issues are not yet properly before the Board, and the Board therefore will not accept jurisdiction over these issues at this time, but they will be subjects of a subsequent Board decision, if in order.

In light of the decision below granting the benefit sought in full with respect to the TDIU issue since February 27, 2009, this issue need not be remanded for initial RO consideration of recently submitted evidence.  See 38 C.F.R. § 20.1304(c).

The issue of TDIU on an extraschedular basis prior to February 27, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.

2.  From February 27, 2009, the combined evaluation for service-connected disabilities meet the schedular criteria for a TDIU.


CONCLUSION OF LAW

The criteria for a TDIU for the period from February 27, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for a TDIU in September 2007.  The Veteran contends that his migraines and right ankle disability prevent him from working.  See Board hearing transcript at 28.  In a December 2016 statement, the Veteran's representative contends that, consistent with the July 2016 JMPR, the Board erred in relying on an April 2015 VA examination because it is inadequate for rating purposes.  The representative asserts that the Board should instead rely on a recently submitted November 2016 private opinion and not remand the appeal for any unnecessary additional opinion.

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. at 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

If the percentage requirements of 38 C.F.R. § 4.16(a) are not met, however, then a TDIU may still be granted on an extraschedular basis in cases when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  However, the Board cannot grant an award of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service (Director) for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015).

Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).  Whether a veteran is capable of more than marginal employment must be considered even if the veteran is not working.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).

Facts and Analysis

The record reflects that the Veteran is eligible for TDIU consideration on a schedular basis because, from February 27, 2009, he has had two or more disabilities (migraines and right ankle disability, rated as 50 and 30 percent disabling, respectively), with at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  However, as further discussed in the remand section below, prior to February 27, 2009, the Veteran's combined disability rating did not meet the schedular requirement under 38 C.F.R. § 4.16(a).

The question in this case is whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  The evidence regarding the Veteran's unemployability includes the Veteran's statements, VA treatment records and examination reports, and private opinions.  The Board notes that, according to a September 2007 TDIU claim form, the Veteran complete four years of college and has worked as a claims assistant and administrative clerk and that he last worked in 2007.

In May 2011 and April 2015, the Veteran was afforded VA examinations, and the examiners provided "combined effects" opinions.  At the May 2011 examination, the examiner reported that "the combined effect of the Veteran's service-connected issues . . . would not render him unable to seek and maintain gainful employment."  At the April 2015 examination, the examiner also provided a negative opinion.  The April 2015 examiner explained that "the service-connected disabilities (migraine headaches and right ankle loss of motion) do NOT have the 'combined effects' of precluding securing or following gainful occupation.  Considering level of education (college graduate), special training, and previous work experience but not age or any impairment caused by non-service connected disabilities, he would be able to work in any sedentary employment in the area that is quiet, with controlled lighting levels, and reasonably low stress."

However, the Court found that the April 2015 examination report to be inadequate because it did not satisfactorily address the Veteran's service-connected disabilities and their impact on employability, and instead focused on employment law and what the Veteran needed to do to improve his circumstances.

The Board notes that the Veteran recently submitted a November 2016 private opinion that is favorable to the Veteran's instant appeal.  Specifically, the opinion from a vocational expert states that it is clear that because of the Veteran's service-connected migraine headaches, "it is more likely than not that he is unable to secure and follow a substantially gainful occupation, to include sedentary employment, since he was force to stop working as a claim assistant in August 2007."  Additionally, the opinion also states that pain from the Veteran's right ankle disability "results in [the Veteran's] inability to return to his usual occupation in the past."  The vocational expert based the positive opinion on education, to include graduate studies in vocational rehabilitation, clinical psychology, and ergonomics; training and experience, to include 37 years of employment in the vocational rehabilitation field; and examination of the evidence and expressed such opinion "within a reasonable vocational certainty."

Given that the evidence includes positive and negative opinions regarding his contention that he is unable to obtain and retain substantially gainful employment as a result of his service-connected disabilities, the Board finds that the evidence is at least in equipoise on the matter.  Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities are of such severity as to preclude him from securing or following substantially gainful employment, and thus, a TDIU is warranted for the period from February 27, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is granted effective February 27, 2009, subject to the law and regulations governing payment of monetary benefits.


REMAND

A remand of the claim for TDIU for the period prior to February 27, 2009, is necessary.  The Board notes that during the appeal period prior to February 27, 2009, the Veteran's service-connected disabilities were migraines (50 percent) and right ankle disability (20 percent), which resulted in a combined disability rating of 60 percent.  Therefore, review of entitlement to a TDIU is necessary for the period prior to February 27, 2009, because the schedular requirement of under 38 C.F.R. § 4.16(a) were not met.  A TDIU prior to February 27, 2009, may still be granted on an extraschedular basis if the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

Although his service-connected disabilities did not meet the schedular criteria for a TDIU prior to February 27, 2009, the evidence supports that he was still precluded from work, to include as a claims assistant or similar occupation, at that time based on his migraines.  See November 2016 private opinion.

The Board is prohibited from granting an award of a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  See Wages, 27 Vet. App. at 233 (Board is authorized to award extraschedular TDIU after obtaining the Director's decision).  Therefore, the AOJ must first refer the claim for a TDIU on an extraschedular basis to the Director to determine whether the Veteran is entitled to an extraschedular TDIU prior to February 27, 2009, under 38 C.F.R. § 4.16(b).

Accordingly, this issue is REMANDED for the following actions:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a TDIU to the Director for extraschedular consideration, for the time period on appeal prior to February 27, 2009.

2.  Thereafter, if the benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


